Title: To James Madison from William C. C. Claiborne, 8 August 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
Territory of Orleans, Opelousas August 8th, 1808

My Letter to the Secretary at War, will advise the President, of the Conviction of four Alabama’s of the Crime of Murder; of the execution of two of these unfortunate Men; the Considerations which induced the pardon of the others, and of the good Understanding which promises to exist between the Citizens of this Frontier and the neighbouring Indians.
The Office of Attorney General, for this Territory, which became vacant on the death of my much esteemed friend J. W. Gurley, I have lately confer’d on William Thomson, late of Virginia.  This Young Man possesses Talents of a superior Cast, and under an impression, that nothing was wanting to insure his future usefulness to his Country, but an Evidence of public Confidence, and to place him in a situation, calculated to excite a laudable spirit of Emulation, I assure you Sir, that I feel for the present well satisfied with my selection.  The Mr. Thomson of whom I speak, you probably possess some knowledge of.  He is a younger Brother of Mr. John Thomson deceased, of Pertersburg Virginia, and is the Author of a Pamphlet, entitled "A Compendious view of the Trial of Aaron Burr".
The Secretary of the Territory (Mr Robertson) has been very unwell for two Weeks past and is still confined to his Chamber; But I trust his Indisposition will not prove so serious, as to oblige me to postpone my contemplated visit to the Seat of Government.
If a vacancy in the Supreme Judiciary of this Territory still exists, permit me to name Colonel John Thompson late of Kentucky, but at present a Resident of Opelousas as meriting the Confidence of the President.  Colo. Thompson devoted some years to the study of the Law, and altho’ he never practised, yet having served for some time in Kentucky as an Associate Judge, he had an opportunity to acquire a knowledge of the practise; This Gentleman in his Character as Register of the Land Office and Commissioner ex officio has acquired the Confidence of the People, particularly of the ancient Louisianians; He has made much progress in the acquirement of the french Language, and unites to a good Judg’ment, much general Information.
I received on yesterday Letters from John C. Carr Esquire, Judge of the Parish of Nachitoches, under date of the 12th. and 14th. of July containing intelligence which is proper to communicate to you.  In his Letter of the 12th. of May, Mr Carr says "About a Week ago an expedition was fitted out from this place (Nachitoches)” of I think rather of a suspicious and extraordinary nature.  A Mr Anthony Glass (who formerly resided at the Walnut Hills) accompanied by some 25 or 30 people, left this place on as they say, a trading voyage to the Panis usually spelled Pawnee in English Nation of Indians.  Mr Glass informed Lieut. Duforet, who communicated the same to me, that he had in his pocket a Commission from Government, and had therefore no fear of being taken by the Spaniards, or if he should, he would certainly be reclaimed by the United States whose officer he was.  Mr. D. further informed me, he had understood, the real object of the party was to visit a Silver Mine.  Glass stiles himself Captain and procured from Lieutt. D. an Epaulet, A Sword and Belt from another Officer, and an undress Military Coat &c.  It is certainly improper, that the impression should obtain, that this Party was fitted out; and will be protected by Government; and yet one Circumstance was well calculated to induce general belief to that effect, which is, that Mr Glass purchased Merchandize in a Store in this place, to the amount of 500 Dollars, for which Factor Sibley gave his Note.  It is also said, that Sibley furnished him with a Flag".  On the 14th. of July, Mr Carr writes as follows.  "In my Letter of the 12th. Inst. I informed you of Glass’s Silver mine expedition, and stated that his Company consisted of 25 or 30 Men; I have this day been informed, that he has at least four times that number, and that he expects a reinforcement from Natchez and Rapides.  An officer of the Army who has lately returned from Command at Fort Adams, informs me, that the Flag I mentioned in my last, was made by Soldiers of his Company at this post (Nachitoches) during his Absence."
I do not know what may be the object of these Adventurers.  Probably it may be nothing more, than a plundering or Silver mine expedition set on foot by Glass.  But it may possibly be a prelude to a project of greater moment; It has a squinting towards Burrism.  I however will endeavor to obtain more information upon the subject, and will take (with promptitude) such measures as may be in my power, to put down all improper combinations, and to prevent all unauthorised expeditions.  It is a subject of regret, that the Parish Judge had not caused Glass to be arrested, and (if necessary) called upon Colo. Freeman who Commands at Nachitoches to support the Civil Authority.
The Letters of Mr Carr, conveyed to me the first information received of Glass’s expedition, & I sincerely regret, that these Letters had not sooner reached me.  I have the honor to be Sir, Very respectfully Your hble Servt.

William C. C. Claiborne

